Citation Nr: 0204946	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1945 to December 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Denver, Colorado, Regional Office 
(RO), in which the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.

This case was previously before the Board in February 1998, 
at which time the Board remanded the case to the RO for 
additional development.  Following the completion of that 
development the RO returned the case to the Board, and in a 
June 2000 decision the Board denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) and, based on a Joint 
Motion for Remand, in a December 2000 order the Court vacated 
the Board's June 2000 decision and remanded the case to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
and re-adjudication.



FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim; obtained any relevant, available 
evidence designated by the appellant; and obtained a VA 
medical opinion in order to assist her in substantiating her 
claim for VA benefits.

2.  The veteran died in January 1992 due to sepsis.

3.  Sepsis was not shown during service and is not shown to 
be related to an in-service disease or injury or a service-
connected disorder.

4.  At the time of the veteran's death service connection had 
not been established for any disorder.

5.  A disorder that was incurred in service did not cause or 
substantially or materially contribute to cause the veteran's 
death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.5, 
3.303, 3.310, 3.312 (2001).



(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that in April 
1964 he complained of pain in the chest, which after 
examination was found to probably not be due to cardiac 
disease.  His blood pressure was then 150 millimeters 
(mm)/100 mm, and the treating physician noted that the 
veteran was very anxious.  In December 1964 the veteran was 
given a limited profile for effusion in the left knee, and 
diagnostic testing was then negative for gout or arthritis.  
He was treated for pain in the low back and hips on multiple 
occasions during service, which was variously assessed as the 
result of a fatty tumor, lumbosacral strain, and in July 1965 
as rheumatoid spondylitis or rheumatoid arthritis of the left 
sacroiliac joint.  

On separation from service in September 1965 the veteran 
reported having or having had swollen or painful joints; pain 
or pressure in the chest; cramps in his legs; arthritis or 
rheumatism; bone, joint, or other deformity; and foot 
trouble.  He also stated that he was unable to bend due to 
back pains, and that he could not lay flat without leg or hip 
pain.  In commenting on those complaints the examining 
physician made reference to a lipoma on the right shoulder.  
Physical examination revealed no relevant abnormalities, 
other than the lipoma on the right shoulder, and the 
veteran's blood pressure was then 118 mm/82 mm.  

The service medical records are otherwise silent for any 
relevant complaints or clinical findings, including testing 
for or a diagnosis of hypertension.  The veteran did not 
apply for VA compensation benefits during his lifetime, and 
service connection had not been established for any disorder 
at the time of his death.

Treatment records from the Walter Reed Army Medical Center 
(Walter Reed) show that the veteran was hospitalized in 
September 1986, on transfer from Providence Hospital, for 
evaluation of hypertension and the new onset of diabetes 
mellitus.  The diabetes mellitus was detected after admission 
to Providence Hospital, at which time the veteran had 
reported symptoms lasting for the previous week.  He had not 
seen an internist for at least five years, and stopped using 
his blood pressure medication eight months previously.  His 
past medical history was significant for degenerative joint 
disease in both knees, hypertension of five years in 
duration, and cardiomegaly by chest X-ray for more than 
10 years.  He later reported having had hypertension for 
20 years.  His medication for hypertension was again given, 
which brought his blood pressure within the range of normal.  
He was also given insulin for the control of diabetes.

The death summary covering the veteran's final 
hospitalization at Walter Reed indicates that he was admitted 
to that facility in December 1991 on transfer from the D.C. 
General Hospital due to having had a right thalamic stroke.  
On admission the physician noted that the veteran had a 
history of hypertension, insulin-dependent diabetes mellitus, 
renal insufficiency, peptic ulcer disease, a prior 
cerebrovascular accident in November 1990, anemia, a seizure 
disorder, and gouty arthritis.  Four days prior to admission 
he experienced the acute onset of a right-sided headache, 
weakness, diaphoresis, diplopia, and left-sided paralysis.  A 
computerized tomography (CT) scan conducted at D.C. General 
Hospital had shown a large thalamic hemorrhagic stroke with 
blood in the third and fourth ventricles.

On admission to Walter Reed the veteran was lucid, alert, and 
in no acute distress, although unable to move his left side.  
His blood pressure was then 198 mm/ 102 mm.  He later 
developed a fever, mild mental status changes, apneic 
episodes, and markedly increased hypertension, which the 
attending physician assessed as sepsis, and antibiotics were 
initiated.  He was also treated for gout in the right knee 
and elbow.  He developed symptoms consistent with sepsis 
syndrome, and mechanical ventilation was applied.  The use of 
antibiotics continued, but no source of the fever or sepsis 
could be determined.  He later developed nosocomial pneumonia 
associated with the mechanical ventilation.  He remained 
febrile and had progressive renal and liver dysfunction, and 
the attending physician found that his course was consistent 
with a progressive septic syndrome without clear etiology.  A 
CT scan of the sinuses showed pansinusitis, which persisted 
and a sphenoid drainage was performed.  The veteran had 
declining mental status and evidence of multiple organ 
failure and the mechanical ventilation was discontinued.  He 
expired shortly thereafter.

According to the death summary, the diagnoses at death 
consisted of septic syndrome, pansinusitis, fungal 
colonization of the bladder, right thalamic hemorrhagic 
stroke, hypertension, gouty arthritis, insulin-dependent 
diabetes mellitus, multi-organ system failure with renal and 
hepatic insufficiency, a history of peptic ulcer disease, and 
follicular dermatitis.

The original death certificate shows that the veteran died in 
January 1992, with the immediate cause of death being sepsis.  
The death certificate was signed by the physician who 
attended the veteran during his final hospitalization.  In 
July 1995 the appellant asked Walter Reed to amend the death 
certificate on the basis that the veteran had manifested a 
heart attack, [hypertension], stroke, gout, and several other 
illnesses during service and after his retirement from active 
duty.  She asserted that the death certificate did not 
clearly state the series of illnesses leading up to his 
death, which was needed in order for her to obtain the 
government benefits she sought.

In August 1995 the staff of Casualty/Mortuary Affairs at 
Walter Reed asked the registrar of vital statistics to amend 
the death certificate to indicate that the immediate cause of 
death was sepsis, right thalamic stroke; due to or a 
consequence of pulmonary congestion and hypostasis; due to or 
a consequence of hypertensive renal disease; due to or a 
consequence of gouty arthropathy.  Other significant 
conditions contributing to death but not related to the 
underlying cause consisted of diabetes mellitus and renal 
insufficiency.  The registrar of vital statistics then 
certified that the requested changes had been made to the 
death certificate.  The letter from the staff of 
Casualty/Mortuary Affairs to the appellant indicates that the 
changes were made to the death certificate because those 
disorders were reflected in the veteran's medical chart 
during his last admission to Walter Reed.

In her August 1996 substantive appeal the appellant asserted 
that the veteran's hypertension had its onset during service, 
and that hypertension substantially contributed to cause his 
death.  She and her son provided testimony before the 
undersigned in November 1997, at which time her son stated 
that the veteran had been treated for a blood disorder and 
pulmonary problems during service.  He also asserted that the 
disorders treated during service were related to the 
disorders that caused the veteran's death.  He stated that 
the veteran was noted to have diabetes in 1948, and that he 
was found to have gout while in service.

The appellant testified that the veteran received treatment 
at Fort Carson, Colorado, from 1965 to 1972, and at Walter 
Reed from 1972 until his death.  She stated that hypertension 
was diagnosed while the veteran was in service, and that he 
first had hypertension in 1955.  She described this 
"hypertension" as the veteran holding his head, and 
receiving medication.  She also stated that the veteran was 
given blood pressure medication just before he retired from 
service, and in making that statement she referenced April 
and December 1964 service medical records.  She further 
stated that there were times that the veteran could not walk 
due to musculoskeletal problems, and that he was often 
limited to quarters due to those problems.  She testified 
that he had syphilis in service that was not treated, and 
asserted that the syphilis had stayed in his blood stream and 
contributed to his death.

As a result of the Board's February 1998 remand, the RO 
requested a medical opinion from a VA physician regarding the 
relationship, if any, between the disorders documented during 
service and the cause of the veteran's death.  In a January 
2000 report John E. Hill, M.D., who is board-certified in 
internal medicine and cardiology, summarized the data 
pertaining to the veteran's death in January 1992, as 
documented in the death summary from Walter Reed, and found 
that the veteran died of sepsis, not the stroke that had 
precipitated his hospitalization.  He noted that on entering 
the hospital the veteran was stable and in no acute distress, 
and that his recovery was anticipated had it not been for the 
onset of sepsis.  He stated that the stroke was not related 
to the ultimate cause of death, but that sepsis was the 
overwhelming cause.  He found that the diabetes, renal 
insufficiency, and gouty arthritis had no significant 
contribution to the veteran's final illness and death, in 
that they were not related to the sepsis.

Dr. Hill noted the report of the September 1986 
hospitalization at Walter Reed, showing the new onset of 
diabetes mellitus and that the veteran had had hypertension 
for 20 years.  He also summarized the service medical 
records, noting the various blood pressure readings, multiple 
negative chest X-rays, and the treatment of syphilis and 
multiple musculoskeletal disorders.  He found significant the 
notation in April 1964 that the veteran was "very anxious" 
at the only time in service that he had an elevated blood 
pressure reading.  Dr. Hill stated, following a review of the 
entire claims file, that there was no evidence of the veteran 
having hypertension or diabetes while in service.  He also 
found no clear evidence of the veteran having had gouty 
arthritis while in service, although the joint fluid in the 
left knee may or may not have been related to gouty 
arthritis.  There was only one reference to pulmonary 
congestion, that being in April 1964, and Dr. Hill found that 
had the April 1964 symptoms been caused by chronic 
cardiovascular disease, the disease would have been 
manifested by progressive symptomatology from that point.  He 
found no evidence of hypertensive renal disease prior to 
1965.  He also found that there was no relationship between 
terminal sepsis, pulmonary congestion, hypostasis, 
hypertensive renal disease, gouty arthropathy, diabetes 
mellitus, or renal insufficiency and any disease or injury 
shown before December 1965.

Following the December 2000 remand by the Court, the 
appellant's representative submitted a medical opinion from 
Craig N. Bash, M.D., a neuroradiologist, in support of the 
appellant's claim.  In an October 2001 report Dr. Bash stated 
that he had reviewed the claims file and found that the 
veteran had hypertension during service, that the first 
symptoms of gouty arthritis and spine disease occurred during 
service, and that the veteran died from a combination of 
sepsis and a stroke.  He also stated that, in his opinion, 
the service-related gouty arthritis and back disorder had 
made it impossible for the veteran to exercise, thereby 
increasing his risk for cardiovascular disease and 
contributing to cause his death.  He found that the 
hypertension was related to service, that the stroke was 
secondary to hypertension, and that the stroke was 
responsible for the veteran developing sepsis because 
otherwise he would not have been hospitalized.

In explaining those opinions Dr. Bash referenced specific 
findings regarding the veteran's musculoskeletal complaints 
documented in the service medical records, the elevated blood 
pressure reading in April 1964, the death summary, and the 
death certificate.  He disagreed with Dr. Hill's assertion 
that hypertension was not shown during service, by 
referencing the single blood pressure reading of 
150 mm/100 mm in April 1964.  He cited to medical texts 
showing that a diastolic blood pressure reading of 90-104 mm 
represented mild hypertension, and that long-standing 
hypertension was a well known cause of cardiovascular 
disease.  He stated that the fact that subsequent blood 
pressure readings, a chest X-ray, and an electrocardiogram 
(EKG) were normal did not refute the onset of hypertension, 
because the disease could be asymptomatic for 15-20 years and 
because X-ray and EKG changes often "lagged behind" the 
blood pressure changes.  He also found that a single, normal 
blood pressure reading in 1965 was not sufficient to rule out 
hypertensive disease, in that multiple readings should be 
taken over multiple days to rule out hypertension.

Dr. Bash also found that the evidence of non-traumatic 
effusion in the knees was evidence of the onset of gouty 
arthritis in service, and that Dr. Hill's assessment that the 
effusion may or may not represent gout had to be interpreted 
as a finding that it was gout.  He also found that the 
effusion had to be considered gout, because no other 
explanation for the finding had been given.  Dr. Bash stated 
that the stroke resulting in the December 1991 
hospitalization was caused by hypertension, that the veteran 
would not have developed sepsis but for the hospitalization, 
that his musculoskeletal complaints prevented him from 
exercising, and that the hypertension and gouty arthritis 
had, therefore, contributed to his death.  In support of that 
assertion he cited a medical text that pertained to the 
increased incidence of hypertension and ischemic heart 
disease in persons with spinal cord injuries and amputees.  
He then noted that Dr. Hill had not referred to any medical 
texts in support of his opinion.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
revised subsequent to the initiation of her claim.  Duty to 
Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the VCAA, 
and apply to all claims filed on or after November 9, 2000, 
or filed previously but not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc); VAOPGCPREC 11-2000.  
Because the appellant appealed the April 1996 denial of 
service connection that decision did not become final, and 
the provisions of the VCAA apply to her claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
ask the appellant to provide any evidence in her possession 
that pertains to the claim.  VA will also make reasonable 
efforts to help the appellant obtain evidence necessary to 
substantiate the claim, including making efforts to obtain 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any Federal department 
or agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  Duty to Assist, 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the appellant of the evidence needed to 
substantiate her claim in September 1995, February 1996, and 
May 1998.  The RO provided the appellant a statement of the 
case and supplemental statements of the case in August 1996, 
January 1997, and January 2000.  In those documents the RO 
informed the appellant of the regulatory requirements for 
establishing service connection, and provided her the 
rationale for not awarding service connection.  In the 
February 1998 remand the Board informed the appellant of the 
need to submit all medical treatment records since the 
veteran's separation from service, and the need to obtain a 
medical opinion showing a relationship between a disability 
incurred in service and the cause of death.  The appellant 
was asked during the November 1997 hearing to identify all 
medical care providers who treated the veteran since his 
separation from service.  The RO notified the appellant each 
time her case was sent to the Board, and informed her that 
any additional evidence that she had should be submitted to 
the Board.  The appellant's representative was notified when 
the Court remanded the case to the Board, and was asked to 
submit additional evidence and argument in support of the 
appellant's appeal.  She then submitted the medical opinion 
from Dr. Bash.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the appellant of the 
evidence needed to substantiate her claim.

The RO has obtained the veteran's service medical records, 
and the available service department treatment records.  The 
Board notes that during the November 1997 hearing the 
appellant testified that the veteran had received treatment 
from the service department medical facility at Fort Carson, 
Colorado, from 1965 to 1972, and from Walter Reed from 1972 
until his death in 1992.  In February 1996, however, the 
appellant had requested all of the veteran's treatment 
records from Walter Reed, and the only records found 
pertained to the hospitalization in September 1986 and his 
final hospitalization.  As a result of the Board's February 
1998 remand the appellant was asked to identify all medical 
care providers who treated the veteran since his separation 
from service, and she then stated that he had received 
treatment at Georgetown University Hospital and Fort Carson.  
The RO requested the treatment records from Georgetown 
University Hospital, and notified the appellant of that 
request and the need to submit those records, but none were 
provided.  The RO also requested from the National Personnel 
Records Center (NPRC) all of the records documenting the 
veteran's treatment at Fort Carson, but none were located.

The RO obtained a medical opinion to assist the appellant in 
substantiating her claim, and her representative provided a 
medical opinion in response to that of Dr. Hill.  The 
appellant and her son presented hearing testimony before the 
undersigned in November 1997.  She has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the appellant's claim 
and that, given the development that has been undertaken in 
this case, no reasonable possibility exists that any further 
assistance would aid the appellant in substantiating the 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).

Where a veteran served for 90 days in active service, and a 
cardiovascular disorder, including hypertension, develops to 
a degree of 10 percent or more within one year from the date 
of separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001)).  

Analysis

The original death certificate indicates that the veteran's 
death was caused by sepsis.  No other underlying diseases or 
contributing causes were shown.  "Sepsis" is defined as the 
presence in the blood or other tissues of pathogenic 
microorganisms or their toxins.  Dorland's Illustrated 
Medical Dictionary 1507 (27th Ed.).  Although the death 
certificate was revised approximately three years later to 
include additional disorders as causing death, the additional 
disorders were added by the staff of Casualty/Mortuary 
Affairs, based on the appellant's request, and there is no 
evidence of a medical determination having been made that the 
additional disorders in fact were the underlying or 
contributing causes of death.  The veteran's attending 
physician signed the original death certificate, but there is 
no indication that he subsequently determined that the 
additional disorders caused the veteran's death or that he 
authorized the changes made in 1995.  The Board finds, 
therefore, that the revision to the death certificate is of 
low probative value in determining the cause of death.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay persons 
are not competent to provide evidence of medical causation).

Based on review of the evidence pertaining to the veteran's 
final hospitalization, Dr. Hill concluded that the veteran's 
death had been caused by sepsis, and that no other impairment 
contributed significantly to cause his death.  Dr. Hill 
supported that conclusion with analysis of the medical 
evidence, and it is highly probative.  

Dr. Bash also concluded that the veteran's death was caused 
by sepsis.  He also found that hypertension had contributed 
to cause the death on the basis that, in the absence of 
hypertension and the resulting stroke, the veteran would not 
have been hospitalized and would not have contracted the 
sepsis.  That conclusion is speculative, however, in that the 
medical evidence indicates that the cause of the sepsis could 
not be determined.  Dr. Bash did not provide any opinion 
regarding the specific cause of the sepsis, nor did he cite 
to any medical evidence establishing the cause.  With the 
etiology of the sepsis undetermined, it is unknown whether 
the veteran contracted the microorganisms prior to entering 
the hospital, incidentally to being in the hospital, or as a 
direct result of being hospitalized.

Dr. Bash also found that gouty arthritis and a back disorder 
that had been incurred in service contributed to cause the 
veteran's death.  That opinion is also speculative, in that 
he based the opinion on the conclusion that the 
musculoskeletal disorders had prevented the veteran from 
exercising, thereby increasing the risk of developing a 
cardiovascular disease, including hypertension.  The claims 
file is, however, devoid of any evidence regarding the 
veteran's lifestyle in terms of his exercise habits.  
Although the appellant testified that he had ongoing 
musculoskeletal complaints that at times affected his daily 
activities, there is no evidence indicating that the 
musculoskeletal disorders prevented him from exercising, or 
that in his case the failure to exercise significantly 
increased the risk of developing hypertension.  Dr. Bash did 
not define the risk factors contributing to the development 
of cardiovascular disease, or discuss the applicability of 
any other risk factors and their relative significance.  

In order to establish service connection for the cause of 
death, it is not sufficient to show that a disease or injury 
casually shared in producing death; it must be shown that a 
direct causative relationship existed between a disability 
that was incurred in service and the veteran's death.  
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); 38 C.F.R. 
§ 3.312(c).  Assuming that the sepsis that caused the 
veteran's death was contracted while he was hospitalized, and 
assuming that hypertension was incurred in service, those 
facts do not establish a direct causative relationship 
between hypertension and the sepsis.  In addition, assuming 
that a chronic musculoskeletal disorder was incurred in 
service, that assumption does not reflect a direct causative 
relationship between the musculoskeletal disorder and the 
sepsis.  The Board finds, therefore, that Dr. Bash's opinion 
is not probative of a direct causative relationship between 
the cause of death and a service-connected disability.  See 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (evidence is 
not probative if it does not show that a service-connected 
disorder caused, rather than was a contributing factor to, 
the death of the veteran).  

For these reasons the Board finds that the original death 
certificate and opinion by Dr. Hill are more probative than 
the amendment to the death certificate and the opinion 
provided by Dr. Bash.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).  
The preponderance of the evidence shows, therefore, that the 
veteran's death was caused by sepsis, and that no other 
disease caused or substantially or materially contributed to 
cause his death.  

The veteran's service medical records are silent for any 
complaints or clinical findings related to sepsis, and the 
appellant does not claim otherwise.  She asserts that he had 
a number of medical problems that had their onset during 
service, which combined to cause his death.  As a lay person 
the appellant is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
She is not, however, competent to relate those symptoms to a 
given diagnosis, or to provide the etiology of a medical 
disorder.  Her assertions, and those of her son, are not, 
therefore, probative of a relationship between a service-
connected disorder and the veteran's death.

At the time of the veteran's death, service connection had 
not been established for any disorder.  Based on review of 
the evidence in the claims file, Dr. Hill concluded that 
chronic hypertension, diabetes mellitus, a chronic pulmonary 
disorder, and hypertensive renal disease were not shown 
during service.  Although Dr. Bash found that gouty arthritis 
had its onset during service, he based that opinion on the 
finding of left knee effusion in December 1964.  Diagnostic 
testing at that time, however, did not reveal elevated uric 
acid, and no diagnosis of gout was then made.  There is no 
further reference in the medical records to the veteran 
having gout until September 1986, more than 20 years 
following his separation from service.  

Dr. Bash also found that hypertension had its onset during 
service, based on the elevated blood pressure recorded in 
April 1964.  As Dr. Bash pointed out in his opinion, however, 
a single blood pressure reading cannot be relied upon in 
establishing or ruling out a diagnosis of hypertension.  In 
accordance with 38 C.F.R. § 3.104, Diagnostic Code 7101, a 
diagnosis of hypertension requires readings to be taken two 
or more times per day on at least three different days.  None 
of the veteran's blood pressure readings prior or subsequent 
to April 1964 were elevated, nor was a diagnosis of 
hypertension entered.  There is no medical documentation of 
the veteran having hypertension until September 1986, more 
than 20 years following his separation from service.  
Although the September 1986 treatment record shows a 20 years 
history of hypertension, that finding was apparently based on 
the veteran's reported history, in that no reference was made 
to contemporaneous medical records, and is not probative of 
the onset of hypertension.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (an opinion that is based on the veteran's 
recitation of medical history is of no probative value).

For the reasons shown above the Board also finds that a 
disorder that was incurred in service, or during the one year 
presumptive period following the veteran's separation from 
service, did not cause or substantially or materially 
contribute to cause his death.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.






(continued on next page)

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

